DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claims 1-15 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

35 U.S.C. § 112 Sixth Paragraph - Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim 15 recites limitations in this application that use the word “step” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beckett et al. (US PGPub US 2019/0339706 A1, hereby referred to as “Beckett”).
Consider Claims 1 and 15. 
Beckett teaches: 
1. A method of generating an object classification for an object using a light imaging sensor and a radar sensor, the method comprising: / 15. An apparatus for generating an object classification for an object, the apparatus comprising a light imaging sensor, a radar sensor, and a processing unit, the processing unit configured to perform the steps of: (Beckett: abstract, [0009]-[0015], [0025] FIG. 1 shows a remote sensing system 100 according to at least one illustrated embodiment. Remote sensing system 100 comprises space segment 110 and ground segment 120. Space segment 110 is communicatively coupled to ground segment 120 via interface 130. Interface 130 comprises one or more uplink channels and one or more downlink channels.)
1. generating image data for the object using the light imaging sensor, / 15. receiving image data for the object from the light imaging sensor, (Beckett: [0029] Each SAR satellite 142-1, 142-2 through 142-N illustrated in FIG. 1 comprises a SAR sensor and (optionally) a cloud camera. The SAR sensor and the cloud camera are not shown in FIG. 1. The SAR sensor acquires single-band or multi-band, and single-polarization or multi-polarization SAR data (for example, dual-polarization or quad-polarization). [0034] Ground segment 120 comprises data processing subsystem 125. FIG. 2 is a block diagram illustrating an embodiment of data processing subsystem 125 of FIG. 1. [0035] SAR image processor 210 generates SAR imagery from raw or processed SAR data received from SAR satellites 142-1, 142-2, through 142-N of FIG. 1 via interface 130. Optical image processor 220 generates optical imagery from raw or processed optical data received from optical satellites 144-1, 144-2, through 144-N of FIG. 1.)
1. operating an image-based object classifier on the image data to generate an image-based object classification, / 15. operating an image-based object classifier on the image data to generate an image-based object classification (Beckett: [0044] FIGS. 3A, 3B, 3C and 3D are control flow charts illustrating a method 300 for enhancing SAR imagery. Method 300 comprises three activities that can, for example, occur in parallel or concurrently, although such parallel operation may not be strictly required in some implementations. [0045] Method 300 starts at 305 for example on a power up or on of the data processing subsystem 125, or being invoked by a calling routine or receipt of imagery data),
1. generating radar data for the object using the radar sensor, / 15. receiving radar data for the object from the radar sensor, (Beckett: [0035] SAR image processor 210 generates SAR imagery from raw or processed SAR data received from SAR satellites 142-1, 142-2, through 142-N of FIG. 1 via interface 130. Optical image processor 220 generates optical imagery from raw or processed optical data received from optical satellites 144-1, 144-2, through 144-N of FIG. 1. [0044] FIGS. 3A, 3B, 3C and 3D are control flow charts illustrating a method 300 for enhancing SAR imagery.)
(Beckett: [0047] With reference to FIG. 3B, in one parallel path, method 300 proceeds to 322. At 322, a data processing subsystem, such as data processing subsystem 125 of FIGS. 1 and 2, determines whether there is coincident SAR and optical data, or just optical data, or just SAR data, available for the gathering of raw training data for an area of interest (AOI). [0048] In one example implementation, data processing subsystem 125 may identify SAR and optical data as being coincident if the SAR and optical data cover a coincident geographic area, for example if the imagery data is geographically coextensive or at least partially geographically overlapping in areas represented by the SAR and optical data. In another implementation, data processing subsystem 125 may identify SAR and optical data as being coincident if the SAR and optical data were acquired at near-coincident times (for example, where data were acquired within 60 seconds of each other, or where the acquisition periods at least partially overlapped). In yet another implementation, data processing subsystem 125 may identify SAR and optical data as being coincident if the SAR and optical data cover spatially or geographically coincident geographic area and were acquired at temporally near-coincident times ( e.g., within 60 seconds of one another).)
1. selecting between the image-based object classification and the radar-based object classification to output as the object classification for the object, / 15. selecting between the image-based object classification and the radar-based object classification to output as the object classification for the object,(Beckett: [0049] At 324, the data processing subsystem, performs one or more application-specific classifications of pixels in the acquired SAR and optical imagery. For example, the application-specific classification can include classification of pixels by the following optical classifications: red/green/blue (RGB) imagery, normalized differential vegetation index (NDVI) imagery, or another suitable application specific classification that conveys information about the AOI (for example, information that may have been generated by conventional means from optical imagery alone). These application-specific classification methods can include classifications using ground truth in the case of supervised classification. Different application-specific classifications can be associated with different remotely sensed information product types provided, for example, by data processing subsystem 125 of FIGS. 1 and 2.)
1. determining if a training condition is met by the radar-based object classification, / 15. determining if a training condition is met by the radar-based object classification, (Beckett: a parametric model is a training condition, [0050] These classifications assume a parametric classification model. At 326, the data processing subsystem extracts the classification model parameters from the classified SAR, optical, or fused SAR and optical image data sets. For each SAR, optical, or fused SAR and optical image data set, an acquisition-dependent set of classification model parameters that constitute the raw training data are produced. [0051] At 328, the data processing subsystem stores the raw training data associated with each SAR, optical, and fused SAR and optical classification in a data set, such as data set (e.g., database) 240a of FIG. 2. Method 300 returns to 310 of FIG. 3A. [0052] With reference to FIG. 3C, in another parallel path, method 300 proceeds to 332. At 332, the data processing subsystem determines whether sufficient raw training data has been gathered and/or an update to the trained data is required. If not, then control in method 300 returns to 310 of FIG. 3A.)
1. and training the radar-based object classifier using the image-based object classification if the training condition is met by the radar-based object classification. / 15. and training the radar-based object classifier using the image-based object classification when the training condition is met by the radar-based object classification. (Beckett: [0050] These classifications assume a parametric classification model. At 326, the data processing subsystem extracts the classification model parameters from the classified SAR, optical, or fused SAR and optical image data sets. For each SAR, optical, or fused SAR and optical image data set, an acquisition-dependent set of classification model parameters that constitute the raw training data are produced. [0051] At 328, the data processing subsystem stores the raw training data associated with each SAR, optical, and fused SAR and optical classification in a data set, such as data set (e.g., database) 240a of FIG. 2. Method 300 returns to 310 of FIG. 3A. [0052] With reference to FIG. 3C, in another parallel path, method 300 proceeds to 332. At 332, the data processing subsystem determines whether sufficient raw training data has been gathered and/or an update to the trained data is required. [0057]-[0060], [0070] The classification model parameters are extracted from the SAR classifications 415-1, 415-2, through 415-N, optical classifications 425-1, 425-2, through 425-N, and fused SAR and optical classifications 435-1, 435-2, through 435-N. The classification model parameters are stored in data set ( e.g., database) 450a. The data stored in data set ( e.g., database) 450a is referred to collectively as raw training data.)

2. Beckett teaches: The method of claim 1, wherein the selecting step comprises selecting the radar- based object classification when a radar condition is met. (Beckett: [0048] In yet another implementation, data processing subsystem 125 may identify SAR and optical data as being coincident if the SAR and optical data cover spatially or geographically coincident geographic area and were acquired at temporally near-coincident times ( e.g., within 60 seconds of one another). If the data processing subsystem 125 determines that the SAR and optical data are not coincident, then control in method 300 returns to 310 of FIG. 3A. If the data processing subsystem 125 determines that the SAR and optical data are spatially or geographically and/or temporally coincident, then control in method 300 proceeds to 324. [0049] At 324, the data processing subsystem, performs one or more application-specific classifications of pixels in the acquired SAR and optical imagery. For example, the application-specific classification can include classification of pixels by the following optical classifications: red/green/blue (RGB) imagery, normalized differential vegetation index (NDVI) imagery, or another suitable application specific classification that conveys information about the AOI (for example, information that may have been generated by conventional means from optical imagery alone). [0061] Both general purpose and custom applications specific SAR image classifiers can be employed. The classification process typically comprises three acts: i) applying one or more image transformation functions to the SAR image, and the associated auxiliary data to produce an "index" image that represents information pertinent to the application; ii) thresholding the "index" image into two or more quantized bins; and iii) segmenting the image into multiple regions, where each region contains pixel values falling generally into a single quantized bin, subject to application-specific tolerances based on expected uncertainty of the values in the "index" image.)

3. Beckett teaches: The method of claim 2, wherein the radar condition is met when a probability value of the image-based object classification is below a threshold. (Beckett: [0061] Both general purpose and custom applications specific SAR image classifiers can be employed. The classification process typically comprises three acts: i) applying one or more image transformation functions to the SAR image, and the associated auxiliary data to produce an "index" image that represents information pertinent to the application; ii) thresholding the "index" image into two or more quantized bins; and iii) segmenting the image into multiple regions, where each region contains pixel values falling generally into a single quantized bin, subject to application-specific tolerances based on expected uncertainty of the values in the "index" image., [0063], [0065])

4. Beckett teaches: The method of claim 3, wherein the radar condition is only met when a probability value of the radar-based object classification is above a threshold. (Beckett: [0061] Both general purpose and custom applications specific SAR image classifiers can be employed. The classification process typically comprises three acts: i) applying one or more image transformation functions to the SAR image, and the associated auxiliary data to produce an "index" image that represents information pertinent to the application; ii) thresholding the "index" image into two or more quantized bins; and iii) segmenting the image into multiple regions, where each region contains pixel values falling generally into a single quantized bin, subject to application-specific tolerances based on expected uncertainty of the values in the "index" image., [0063], [0065])

14. Beckett teaches: The method of claim 1, wherein the training condition is met when the image- based object classification and the radar-based object classification are substantially mismatched. (Beckett: [0047] With reference to FIG. 3B, in one parallel path, method 300 proceeds to 322. At 322, a data processing subsystem, such as data processing subsystem 125 of FIGS. 1 and 2, determines whether there is coincident SAR and optical data, or just optical data, or just SAR data, available for the gathering of raw training data for an area of interest (AOI). [0048] In one example implementation, data processing subsystem 125 may identify SAR and optical data as being coincident if the SAR and optical data cover a coincident geographic area, for example if the imagery data is geographically coextensive or at least partially geographically overlapping in areas represented by the SAR and optical data. In another implementation, data processing subsystem 125 may identify SAR and optical data as being coincident if the SAR and optical data were acquired at near-coincident times (for example, where data were acquired within 60 seconds of each other, or where the acquisition periods at least partially overlapped). In yet another implementation, data processing subsystem 125 may identify SAR and optical data as being coincident if the SAR and optical data cover spatially or geographically coincident geographic area and were acquired at temporally near-coincident times ( e.g., within 60 seconds of one another).)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 5-10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Beckett et al. (US PGPub US 2018017824 A1), hereby referred to as “Beckett”, in view of Batur et al. (US PGPub US 20190339706 A1), hereby referred to as “Batura”. 
Consider Claims 1-2 and 15. 
Beckett teaches: the claimed features from claims 1 and 2 as presented above. 
Beckett does not teach the features from the dependent claims 5-10 and 15 for specific types of different radar conditions. 
Batur teaches: 
1. A method of generating an object classification for an object using a light imaging sensor and a radar sensor, the method comprising: / 15. An apparatus for generating an object classification (Batur: abstract, Figures 1-3, [0004], [0012] FIG. 1 illustrates an exemplary system block diagram of vehicle control system 100 according to examples of the disclosure. Vehicle control system 100 can perform any of the methods described below with reference to FIGS. 2-3. System 100 can be incorporated into a vehicle, such as a consumer automobile. Vehicle control system 100 can include one or more cameras 106 capable of capturing image data (e.g., video data) of the vehicle's surroundings, as will be described with reference to FIGS. 2-3.)
1. generating image data for the object using the light imaging sensor, / 15. receiving image data for the object from the light imaging sensor, (Batur: [0012] Vehicle control system 100 can also include one or more other sensors 107 (e.g., radar, ultrasonic, LIDAR, other range sensors, etc.) capable of detecting various characteristics of the vehicle's surroundings, and a location system, such as a Global Positioning System (GPS) receiver 108, capable of determining the location of the vehicle. Vehicle control system 100 includes an on-board computer 110 that is operatively coupled to the cameras 106, sensors 107 and GPS receiver 108, and that is capable of receiving the image data from the cameras and/or outputs from the sensors 107 and the GPS receiver 108. The on-board computer 110 can also be capable of receiving map information 105 (e.g., via a wireless and/or internet connection at the vehicle). [0026] Vehicle 202 can collect example images to form a training data set (step 372 of method 370). In some examples, the example images can be captured by one or more cameras (e.g., camera(s) 106) of vehicle 202. Additionally or alternatively, one or more example images can be uploaded to an onboard computer ( e.g., onboard computer 110) of vehicle 202 from a different camera. The images can include still images and/or videos captured in pedestrian heavy zones such as parking lots, cities, school zones, neighborhoods, and other locations and scenarios where an occluded object may suddenly enter the path of vehicle travel)
1. operating an image-based object classifier on the image data to generate an image-based object classification, / 15. operating an image-based object classifier on the image data to generate an image-based object classification, (Batur: [0017], FIG. 3A illustrates an exemplary image 300 captured by a camera of vehicle 202 including a shadow 208 of an occluded object 206 according to examples of the disclosure. Image 300 can be captured by one or more cameras (e.g., camera(s) 106) of vehicle 202 and can further include parked cars 204, shadows 310 of the parked cars, and a horizon 312. The shadow 208 of the occluded object 206 can be identified using image segmentation, as described in further detail with reference to FIG. 3B, and/or using a learning method, as described in further detail with reference to FIG. 3C.)
1. generating radar data for the object using the radar sensor, / 15. receiving radar data for the object from the radar sensor, (Batura: [0033] Additionally or alternatively, in some examples, the vehicle further comprises one or more of a LiDAR sensor, an ultrasonic sensor, a radar sensor, and a range sensor, wherein identifying the shadow in the one or more images comprises: identifying a plurality of pixels of the one or more images illustrating an image of a ground based on data from the one or more of the LiDAR sensor, the ultrasonic sensor, the radar sensor, and the range sensor; and identifying the shadow within the pixels illustrating the image of the ground.)
1. operating a radar-based object classifier on the radar data to generate a radar- based object classification, / 15. operating a radar-based object classifier on the radar data to generate a radar- based object classification, (Batura: [0030] While the vehicle 202 is driving and capturing one or more still or video images ( e.g., image 300), the classifier can be applied to the images to identify moving shadows (step 378 of process 370). For example, the classifier can associate one or more characteristics of the moving shadows in the training data set with a moving shadow and identify a moving shadow (step 380 of method 370) in a captured image based on identifying one or more of the characteristics in the captured image)
1-2. selecting the radar-based object classification to output as the object classification for the object, when a radar condition is met / 15. selecting the radar-based object classification to output as the object classification for the object, when a radar condition is met (Batura: [0033] Additionally or alternatively, in some examples, identifying the shadow in the one or more images comprises comparing the shadow to an expected shadow shape. Additionally or alternatively, in some examples, identifying the shadow in the one or more images comprises: collecting a plurality of example images; segmenting a plurality of example shadows in the plurality of example images; training a classifier using the plurality of example images; and applying the classifier to the one or more images.)
1. determining if a training condition is met by the radar-based object classification, / 15. determining if a training condition is met by the radar-based object classification, (Batura: [0028] Next, vehicle 202 can train a classifier to detect shadows of moving objects (e.g., such as shadow 208 of occluded object 206) using the segmented example images (step 376 of method 370). In some examples, vehicle 202 can train the classifier using a learning algorithm, such as a Convolutional Neural Network algorithm. [0029] In some examples, steps 372-376 can be part of a vehicle setup procedure performed at a dealership or factory. Additionally or alternatively, steps 372-376 can be performed multiple times while the vehicle 202 is parked and/or while the vehicle 202 is in use. In some examples, vehicle 202 can use a wireless connection to receive one or more segmented or unsegmented example images from a server and/or another vehicle to train the classifier to identify shadows of occluded objects (e.g., shadow 208 of occluded object 206). The classifier can be trained multiple times or on an ongoing basis as new example images become available to the vehicle 202.)
1. and training the radar-based object classifier using the image-based object classification if the training condition is met by the radar-based object classification. / 15. and training the radar-based object classifier using the image-based object classification when the training condition is met by the radar-based object classification. (Batura: [0028] Next, vehicle 202 can train a classifier to detect shadows of moving objects (e.g., such as shadow 208 of occluded object 206) using the segmented example images (step 376 of method 370). In some examples, vehicle 202 can train the classifier using a learning algorithm, such as a Convolutional Neural Network algorithm. [0029] In some examples, steps 372-376 can be part of a vehicle setup procedure performed at a dealership or factory. Additionally or alternatively, steps 372-376 can be performed multiple times while the vehicle 202 is parked and/or while the vehicle 202 is in use. In some examples, vehicle 202 can use a wireless connection to receive one or more segmented or unsegmented example images from a server and/or another vehicle to train the classifier to identify shadows of occluded objects (e.g., shadow 208 of occluded object 206). The classifier can be trained multiple times or on an ongoing basis as new example images become available to the vehicle 202.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify Beckett’s method and system for correlated classification to leverage Batur’s improved trained classifier as they are both directed towards methods and systems that combine optical image data with SAR range data for object localization. The determination of obviousness is predicated upon the following findings: One skilled in the art would have been motivated to improve Beckett in this manner in order to ensure that image segmentation of shadow areas using a CNN-based trained classifier as proposed by Batur. 

Consider Claim 2. The combination of Beckett and Batur teaches: The method of claim 1, wherein the selecting step comprises selecting the radar- based object classification when a radar condition is met. (Beckett: [0048] In yet another implementation, data processing subsystem 125 may identify SAR and optical data as being coincident if the SAR and optical data cover spatially or geographically coincident geographic area and were acquired at temporally near-coincident times ( e.g., within 60 seconds of one another). If the data processing subsystem 125 determines that the SAR and optical data are not coincident, then control in method 300 returns to 310 of FIG. 3A. If the data processing subsystem 125 determines that the SAR and optical data are spatially or geographically and/or temporally coincident, then control in method 300 proceeds to 324. [0049] At 324, the data processing subsystem, performs one or more application-specific classifications of pixels in the acquired SAR and optical imagery. For example, the application-specific classification can include classification of pixels by the following optical classifications: red/green/blue (RGB) imagery, normalized differential vegetation index (NDVI) imagery, or another suitable application specific classification that conveys information about the AOI (for example, information that may have been generated by conventional means from optical imagery alone). [0061] Both general purpose and custom applications specific SAR image classifiers can be employed. The classification process typically comprises three acts: i) applying one or more image transformation functions to the SAR image, and the associated auxiliary data to produce an "index" image that represents information pertinent to the application; ii) thresholding the "index" image into two or more quantized bins; and iii) segmenting the image into multiple regions, where each region contains pixel values falling generally into a single quantized bin, subject to application-specific tolerances based on expected uncertainty of the values in the "index" image. Batur: [0033] Additionally or alternatively, in some examples, identifying the shadow in the one or more images comprises comparing the shadow to an expected shadow shape. Additionally or alternatively, in some examples, identifying the shadow in the one or more images comprises: collecting a plurality of example images; segmenting a plurality of example shadows in the plurality of example images; training a classifier using the plurality of example images; and applying the classifier to the one or more images.)

5. The combination of Beckett and Batur teaches: The method of claim 2, wherein the radar condition is met when the image sensor is at least partially obstructed. (Batura: [0018] FIG. 3B illustrates an exemplary method 350 of identifying a shadow 208 of occluded object 206 using image segmentation according to examples of the disclosure. Method 350 can be performed during a shadow detection mode of the vehicle 202 in accordance with a determination that the vehicle 202 is in a pedestrian-heavy zone, for example. [0022] In some examples, step 360 can include one or more steps of method 370 described below with reference to FIG. 3C. Vehicle 202 can store (e.g., within onboard computer 110) one or more reference images corresponding to various shadows of people, pets, and other moving objects in a variety of lighting conditions to use for the comparison, for example. [0023] In some examples, vehicle 202 can identify, using method 350, one or more shadows 208 of occluded objects 206 that are moving towards the direction of vehicle travel (step 362 of method 350). In response to detecting one or more shadows of occluded objects moving towards the direction of vehicle travel, the vehicle 202 can reduce its speed and/or come to a stop to allow more time to avoid the occluded object, should it enter the road.)

6. The combination of Beckett and Batur teaches: The method of claim 2, wherein the radar condition is met when a low light condition is determined using the image sensor. (Batura: [0019] The vehicle 202 can further segment the ground pixels into regions based on brightness (step 354 of method 350). For example, pixels proximate to one another having a darkness that is within a threshold difference of one another can form a segment. Variations in darkness in the image can be caused by discolorations of the ground, writing or lane markings on the ground, and/or shadows (e.g., shadow 208 or shadows 310). [0020] In some examples, the vehicle 202 can identify a difference in darkness (black level and/or contrast) of each region compared to the surrounding regions (step 356 of method 350). For example, the shadow 208 of the occluded object 206 can have a first darkness and one or more regions surrounding it can have, on average, a second darkness, less than the first darkness by at least a threshold difference. The vehicle 202 can identify one or more "dark" regions surrounded by "light" regions as possibly corresponding to shadows.)

 (Batura: [0019] The vehicle 202 can further segment the ground pixels into regions based on brightness (step 354 of method 350). For example, pixels proximate to one another having a darkness that is within a threshold difference of one another can form a segment. Variations in darkness in the image can be caused by discolorations of the ground, writing or lane markings on the ground, and/or shadows (e.g., shadow 208 or shadows 310). [0020] In some examples, the vehicle 202 can identify a difference in darkness (black level and/or contrast) of each region compared to the surrounding regions (step 356 of method 350). For example, the shadow 208 of the occluded object 206 can have a first darkness and one or more regions surrounding it can have, on average, a second darkness, less than the first darkness by at least a threshold difference. The vehicle 202 can identify one or more "dark" regions surrounded by "light" regions as possibly corresponding to shadows.)

8. The combination of Beckett and Batur teaches: The method of claim 2, wherein the radar condition is met when the image sensor is determined to have an output having a low signal to noise ratio. (Batura: [0020] In some examples, the vehicle 202 can identify a difference in darkness (black level and/or contrast) of each region compared to the surrounding regions (step 356 of method 350). For example, the shadow 208 of the occluded object 206 can have a first darkness and one or more regions surrounding it can have, on average, a second darkness, less than the first darkness by at least a threshold difference. The vehicle 202 can identify one or more "dark" regions surrounded by "light" regions as possibly corresponding to shadows. [0021] Next, the vehicle 202 can determine whether the dark regions are moving (step 358 of method 350). Detecting which dark regions are moving can eliminate dark regions corresponding to shadows of stationary objects (e.g., shadows 310 of parked cars 204) and dark regions not corresponding to shadows (e.g., a puddle or another dark spot on the ground). In some examples, determining whether the dark regions are moving can be limited to detecting which dark regions are moving towards the path of vehicle 202 travel. Beckett: [0059] The data processing system is operable to generate enhanced SAR images when optical data is temporarily unavailable, for example when there is cloud cover. Once optical data becomes available, the data processing system can gather additional raw training data, and update the trained data. In operation, the data processing system can generate enhanced SAR image products on a continuous basis (i.e., day and night, in good and bad weather), and the classifiers and the trained data updated on a less frequent basis whenever optical data is available ( e.g., during the day, and absent cloud cover).)

9. The combination of Beckett and Batur teaches: The method of claim 1, wherein the selecting step comprises selecting between the image-based object classification and the radar-based object classification in dependence on one or more of a time of day, a light level, a visibility distance, a humidity level, and a weather condition. (Batura: [0017]-[0023], [0021] Next, the vehicle 202 can determine whether the dark regions are moving (step 358 of method 350). Detecting which dark regions are moving can eliminate dark regions corresponding to shadows of stationary objects ( e.g., shadows 310 of parked cars 204) and dark regions not corresponding to shadows ( e.g., a puddle or another dark spot on the ground). In some examples, determining whether the dark regions are moving can be limited to detecting which dark regions are moving towards the path of vehicle 202 travel. [0022] Optionally, vehicle 202 can compare the shape of the dark moving regions to one or more expected shadow shapes (step 360 of method 350). [0026] The images can include still images and/or videos captured in pedestrian heavy zones such as parking lots, cities, school zones, neighborhoods, and other locations and scenarios where an occluded object may suddenly enter the path of vehicle travel. Beckett: [0059] The data processing system is operable to generate enhanced SAR images when optical data is temporarily unavailable, for example when there is cloud cover. Once optical data becomes available, the data processing system can gather additional raw training data, and update the trained data. In operation, the data processing system can generate enhanced SAR image products on a continuous basis (i.e., day and night, in good and bad weather), and the classifiers and the trained data updated on a less frequent basis whenever optical data is available ( e.g., during the day, and absent cloud cover).)

10. The combination of Beckett and Batur teaches: The method of claim 9, wherein the time of day, a light level, a visibility distance, a humidity level, and/or weather condition is determined by an independent sensor. (Batura: [0017]-[0023], [0021] Next, the vehicle 202 can determine whether the dark regions are moving (step 358 of method 350). Detecting which dark regions are moving can eliminate dark regions corresponding to shadows of stationary objects ( e.g., shadows 310 of parked cars 204) and dark regions not corresponding to shadows ( e.g., a puddle or another dark spot on the ground). In some examples, determining whether the dark regions are moving can be limited to detecting which dark regions are moving towards the path of vehicle 202 travel. [0022] Optionally, vehicle 202 can compare the shape of the dark moving regions to one or more expected shadow shapes (step 360 of method 350). [0026] The images can include still images and/or videos captured in pedestrian heavy zones such as parking lots, cities, school zones, neighborhoods, and other locations and scenarios where an occluded object may suddenly enter the path of vehicle travel. Beckett: [0059] The data processing system is operable to generate enhanced SAR images when optical data is temporarily unavailable, for example when there is cloud cover. Once optical data becomes available, the data processing system can gather additional raw training data, and update the trained data. In operation, the data processing system can generate enhanced SAR image products on a continuous basis (i.e., day and night, in good and bad weather), and the classifiers and the trained data updated on a less frequent basis whenever optical data is available ( e.g., during the day, and absent cloud cover).)

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Beckett et al. (US PGPub US 2018017824 A1), hereby referred to as “Beckett”, in view of Batur et al. (US PGPub US 20190339706 A1), hereby referred to as “Batura” further in view of Examiner’s Official Notice. 
Consider Claims 11-13.
The combination of Beckett and Batur teaches the method of Claim 1 as presented above. 
The combination of Beckett and Batur further teaches features from claims 12-13
12. wherein the training condition is met when the radar object probability value is below a first threshold and 13. wherein the training condition is only met when a probability value of the image-based object classification is above a second threshold (Beckett: [0063], [0065], [0061] Both general purpose and custom applications specific SAR image classifiers can be employed. The classification process typically comprises three acts: i) applying one or more image transformation functions to the SAR image, and the associated auxiliary data to produce an "index" image that represents information pertinent to the application; ii) thresholding the "index" image into two or more quantized bins; and iii) segmenting the image into multiple regions, where each region contains pixel values falling generally into a single quantized bin, subject to application-specific tolerances based on expected uncertainty of the values in the "index" image. Batur: [0019] The vehicle 202 can further segment the ground pixels into regions based on brightness ( step 354 of method 350). For example, pixels proximate to one another having a darkness that is within a threshold difference of one another can form a segment. [0020], [0033] Additionally or alternatively, in some examples, identifying the shadow in the one or more images comprises: segmenting a plurality of pixels of the one or more images into groups based on a darkness of each pixel, wherein pixels within each group have darkness within a first threshold difference of each other; and identifying a plurality of dark pixels having a first darkness surrounded by a plurality of light pixels having a second darkness, the first darkness darker than the second darkness by at least a second threshold difference.)
The combination of Beckett and Batur further does not teach features from claim 11. 
11. The method of claim 1, wherein the radar-based object classification comprises a radar object probability value.
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the combination of Beckett and Batur to further incorporate radar object probability values in order to improve the overall accuracy of object localization and classification. The use of probability values in radar object detection would be an obvious modification to try in the combination of Beckett and Batur in a trained classifier that relies on correlated classification combining optical image data with SAR range data for object localization. The determination of obviousness is predicated upon the following findings: One skilled in the art would have been motivated to improve the combination of Beckett and Batur as the modification was a known technique that would be obvious to try and would only further improve the accuracy of the object localization and classification. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of 

Conclusion
The prior art made of record in form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
VIGREN; Andres et al.	US 20210103781 A1	METHOD AND APPARATUS FOR GENERATING AN OBJECT CLASSIFICATION FOR AN OBJECT
Goel; Kratarth et al.	US 20200210721 A1	HIERARCHICAL MACHINE-LEARNING NETWORK ARCHITECTURE
Otsuka; Yuji et al.	US 20060140449 A1	Apparatus and method for detecting vehicle
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA ANSARI whose telephone number is 571-270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications. TC 2600’s customer service number is 571-272-2600.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.





/Tahmina Ansari/

September 19, 2021
/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662